Citation Nr: 1728886	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-00 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for lower lip scar.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active military duty in the U.S. Navy from April 1988 to April 1998 and from May 2000 to May 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a hearing before the Board; however, he withdrew his hearing request in January 2017.

The issues of entitlement to Barrett's esophagus, esophagitis, chronic reflux and hiatal hernia have been raised by the record in a March 2011 Statement in Support of Claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

Service treatment records show that the Veteran fell and cut his lip in 1988; the wound was sutured.  He also underwent an appendectomy in 2009.  Following service, an October 2010 rating decision awarded service connection for scar of the lower lip and appendectomy scar.  A single noncompensable rating was assigned for these scars, effective June 1, 2010 (day after separation from service).  

The Veteran is appealing the initial rating assigned for the lower lip scar.  His most recent VA examination for this issue was in July 2012; however, he maintains that the examiner failed to properly measure the scar or palpate the scar.  He also complained of functional loss associated with the scar, including dental problems, biting the lower lip while eating and cutting the lower lip while shaving.  See January 2013 VA Form 9.  These symptoms were not all present at the 2012 examinations.  The Veteran's representative further maintains that the 2012 VA examination was inadequate because it was conducted by "an unqualified examiner" (nurse practitioner with "no identifiable competence or expertise in dermatology").  See June 2017 Informal Hearing Presentation.  The Board notes that the 2012 VA examiner did not discuss the Veteran's in-service injury or any treatment records pertaining to the lower lip scar. 

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, the Board again notes that both the Veteran's lip scar and his appendectomy scar were combined in a noncompensable rating.  Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).  On remand, the AOJ should consider whether the Veteran's service-connected scars warrant separate ratings.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding pertinent records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination, by a dermatologist if available, to determine the current severity of the service-connected lower lip scar.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim of entitlement to an initial compensable rating for lower lip scar.  In so doing, consider whether the Veteran's service-connected lower lip and appendectomy scars warrant separate ratings.  If the claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


